ORDER
PER CURIAM.
Homar Enterprises, Inc., appeals the trial court’s judgment declaring Chesterfield Management Associates, L.P., to be the sole owner of a Certifícate of Need for Chesterfield Manor nursing home. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carrron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b)(1).